                                                                                                                  E-FILED
                                                                                      Thursday, 04 April, 2019 02:06:34 PM
                                                                                             Clerk, U.S. District Court, ILCD
                                            IN THE UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF ILLINOIS
                                                    SPRINGFIELD DIVISION

                        UNITED STATES OF AMERICA,

                               Plaintiff,

                                     v.                                     No.: 17-cr-30064

                        KRISTIN NORRIS, et al.,

                               Defendant.


                                              MOTION FOR LEAVE TO FILE REPLY

                              Defendant, KRISTIN NORRIS, by his attorneys Howard W. Feldman and John

                        S. M. Morse of FeldmanWasser, moves this Court to grant Defendant leave to file a

                        reply to the Government’s Response to Defendant’s Objection to Information

                        Charging Prior Offenses (d/e 81). In support thereof, Defendant states as follows:

                              1. On April 27, 2018, the Government filed an Information Charging Prior

                                  Offenses (d/e 39) pursuant to 21 U.S.C. § 851(a), alleging that Defendant is

                                  subject to an enhanced mandatory minimum sentence due to a prior Illinois

                                  state conviction in Greene County case 2007-CF-7.

                              2. On January 24, 2019, Defendant filed an Objection to Information Charging

                                  Prior Offenses (d/e 72), and on February 13, 2019, filed a Memorandum of

                                  Law (d/e 75) in support of said objection, arguing that the recent passage of

                                  the First Step Act rendered the Government’s Information invalid.




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                  Page 1 of 3
                              3. On April 1, 2019, the Government filed its Response (d/e 81). There, the

                                 Government relies on a non-precedential, March 21, 2019, Seventh Circuit

                                 opinion in U.S. v. Anderson, 2019 WL 1306309.

                              4. The unpublished, non-precedential opinion in Anderson issued after

                                 Defendant filed his Memorandum in Support (d/e 75) and Defendant did

                                 not have an opportunity to address it.

                              5. Due to previously scheduled travel outside Illinois, undersigned counsel

                                 respectfully requests approximately 21 days to file briefing addressing this

                                 issue.

                              WHEREFORE, Defendant, KRISTIN NORRIS, respectfully requests this

                        Court grant leave for the filing of a reply addressing this newly issued opinion on

                        which the Government relies within 21 days.



                                                                      KRISTIN NORRIS, Defendant,


                                                              BY:     __/s/ Howard W. Feldman___________
                                                                      Howard W. Feldman, #0788066
                                                                      1307 South Seventh
                                                                      Springfield, IL 62703
                                                                      217-544-3403
                                                                      hfeldman@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                 Page 2 of 3
                                                   CERTIFICATE OF SERVICE

                                I hereby certify that on April 4, 2019, I electronically filed the foregoing with
                        the Clerk of the Court using the CM/ECF system which will send notification of such
                        filing to the following:

                                     Matthew Z. Weir             matthew.weir@usdoj.gov

                                     Jason Vincent               jvincent@delanolaw.com

                                     D. Peter Wise               peter@gwspc.com, dhodge@gwspc.com

                                     Scott Alan Sabin            sabin@springfieldlawfirm.com,
                                                                 michelle@springfieldlawfirm.com,
                                                                 secretary2@springfieldlawfirm.com

                        and I hereby certify that I have mailed by United States Postal Service the document
                        to the following non-CM/ECF participants:

                                     Not Applicable




                                                                 /s/ Howard W. Feldman__________
                                                                 Howard W. Feldman #0788066
                                                                 Attorney for Defendant
                                                                 FeldmanWasser
                                                                 1307 S. 7th Street, P.O. Box 2418
                                                                 Springfield, IL 62705
                                                                 Telephone: (217) 544-3403
                                                                 Fax: (217) 544-1593
                                                                 E-mail: hfeldman@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                   Page 3 of 3
